 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears, Roebuck and Co. and Retail, Wholesale andDepartment Store Union, Southeast Council,AFL-CIO, Petitioner. Case 10-RC-11858July 17, 1980DECISION ON REVIEW ANDDIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 3, 1979,1 the Regional Director forRegion 10 of the National Labor Relations Boardisssued a Decision and Direction of Election in theabove-entitled proceeding. In accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, Peti-tioner, Retail, Wholesale and Department StoreUnion, Southeast Council, AFL-CIO, filed atimely request for review of the Regional Direc-tor's decision. The Employer filed a brief support-ing the Regional Director's decision.By telegraphic order dated October 31, 1979, theBoard granted Petitioner's request for review.Thereafter, Petitioner and the Employer filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review,including the briefs on review, and makes the fol-lowing findings:The Employer is a New York corporation withan office and place of business located in Tucker,Georgia, where it is engaged in the receipt, ware-housing, distribution, and repair of merchandise.The facility is called the Southern Territorial PartsDistribution Center (hereinafter the PDC). ThePDC supplies parts to and repairs merchandise forall the Employer's retail outlets in its southern ter-ritory.Petitioner herein, Retail, Wholesale and Depart-ment Store Union, Southeast Council, AFL-CIO,filed a petition with the Board on August 6 inwhich it sought an election in a unit of all employ-ees of the PDC, including merchandise controlclerks, customer service employees, inventory dataentry employees, mechanized inventory controlclerks, audit clerks, shipping and receiving cleri-cals, shippers, receivers, warehousemen, orderfillers, and the switchboard operator/receptionist,excluding the employees of the repair department,confidential personnel department employees, con-fidential executive secretaries, and guards and su-I All dates herein are 1979 unless otherwise indicated250 NLRB No. 74pervisors as defined in the Act. There is no historyof collective bargaining for any of the Employer'semployees at the PDC.The Regional Director determined, contrary toPetitioner's contention, that the appropriate unit2included employees of the repair department aswell as the other PDC employees whom the par-ties stipulated should be included.3In finding that only an overall unit was appropri-ate, the Regional Director relied on his findingsthat there was contact between employees of theparts4and repair departments in moving merchan-dise; 20 percent of the repair department employ-ees had permanently tranferred from the parts de-partment; no formal training is required for repair-men in the repair department; the two departmentshave similar work hours and mode of payment;there are uniform labor relations and personnelpolicies; and many of the job duties of certainrepair department employees parallel duties ofparts departments employees. Petitioner contends,however, that employees in the parts department ofthe PDC share a separate community of interestdistinct from that of employees in the repair de-partment, and that a unit confined to parts depart-ment employees is appropriate for purposes of col-lective bargaining. We find merit in these conten-tions.The PDC occupies an entire two-story building.The repair department is located on the mezzanineor upper level, and the parties department is large-ly located on the first floor; however, a small por-tion of the mezzanine is used by the parts depart-ment to store extra parts. The employees whowork in the parts department use different en-trances and parking lots than do the employeeswho work in the repair department.5The doorsand stairways connecting the first and mezzaninelevels are usually locked, although the employees2 The parties stipulated that merchandise control clerks, customer serv-ice employees, inventory data entry employees, mechanized inventorycontrol clerks, audit clerks, shipping and receiving clericals, shippers, re-ceivers, warehousemen, order fillers, and the switchboard operator/re-ceptionist should be included in any unit found appropriate3 Petitioner initially sought to exclude employees Sandra Wheeler,Sally Parks, Sherry Mathews, and Marge Kilpatrick from the unit ongrounds that they are office clerical and/or confidential employees. TheRegional Director found that none of these employees were office cleri-cals, that they had no access to labor relations or confindential materials,and that they shared a community of interest with other unit employees;and he therefore included them in the unitPetitioner did not request review of the Regional Director's decision toinclude Wheeler, Parks, Mathews, and Kilpatrick in the unit, and, thus,their unit placement is no longer in issue.I For convenience, the term "parts department" herein refers collec-tively to all PDC departments other than the repair department.I In this regard, we note that two parts department employees testifiedwithout contradiction that they had been warned by their supervisors tostay out of the repair department and to not use the parking or entrancefacilities there658 SEARS, ROEBUCK AND CO.on both levels have propped open the doors withhoses and cables to gain access between the twofloors.Allen Creagh, manager of the PDC, has overallresponsibility for the entire facility. All PDC man-agers report to him. However, the repair depart-ment manager, W. Ziprik, reports both to Creaghand to a Mr. Jernigan, a management official at theEmployer's Atlanta, Georgia, headquarters. Noother department manager reports to officials at theAtlanta office.The records shows that Ziprik hires and firesemployees for his department. The record alsoshows that the personnel department, which servesthe entire PDC, is responsibile for hiring all otheremployees, and there is no indication in the recordthat any PDC department managers other thanZiprik hire and fire employees for their respectivedepartments.6In fact, the record is silent as to thenature and degree of the authority possessed byother department managers.It is clear from the record that 50 percent of therepair department employees are repairmen, whoearn approximately 20 percent more than other em-ployees and perform work of a more highly skillednature than that of other employees. AlthoughCreagh testified that he was uncertain whether re-pairmen were required to have any special trainingto perform their jobs, most repairmen have special-ized mechanical and electrical knowledge gainedfrom similar repair experience in previous jobs. It isespecially noteworthy that all of the repairmenhave attended the Employer's special trainingcenter in Atlanta for specialized courses; there wasno evidence that other employees had attended thespecial training center. Accordingly, we find that,although the Regional Director's finding that "noformal training is required of repairmen" may becorrect as far as it goes, it is clear that in fact therepairmen have received specialized training whichother employees do not have.In addition to using separate entrances to thePDC facility and separate parking lots, parts de-partment and repair department employees haveseparate recreation rooms and social functions,such as Christmas parties and picnics. The two de-partments are also treated as separate entities foraccounting purposes. In this regard, Creagh testi-fied, and it is undisputed, that the repair depart-a Parts department employees l.ee Plledgler and David Morrow testi-fted without contradiction that in a meeting of parts department employ-ees held on July 23, 1979, Greagh told the group that he could notchange their salaries to the higher hourly rate paid to employees in therepair department because that department was under separate manage-ment. The Regional Director did not discuss this testimony. which wefind supports the conclusions that Ziprik's authority was greater than thatofr other department managers and, more significantly, that the repair de-partment employees share a distinct identity.ment pays the PDC for the rental value of thespace it occupies and for the parking lots used byrepair department employees. It further appearsthat the repair department reimburses the PDC forthe cost of other services as well: parts departmentmaintenance man Alton Beyers testified withoutcontradiction that whenever he performed mainte-nance work in the repair department he was re-quired by his supervisors to keep records of theamount of time spent performing his duties so thatthe repair department could pay for his services.Furthermore, although the Regional Directorfound that the parts and repair department employ-ees work similar hours, Creagh's undisputed testi-mony establishes that the repair department em-ployees not only worked a different schedule fromthe parts department employees, but also were af-forded a longer lunch break.In these circumstances, we conclude, in agree-ment with Petitioner, that the record establishesthat the parts department employees possess a sepa-rate and distinct community of interest from em-ployees in the repair department, and that a bar-gaining unit limited to parts department employeesis appropriate. In doing so, we have taken into ac-count the factors relied upon by the Regional Di-rector in concluding that the overall unit is appro-priate, in particular his findings that receivers, ship-pers, order fillers, and customer service clericals inthe other PDC departments perform analogousfunctions to assemblers, shippers, receivers, andcustomer service clericals in the repair department,and that 20 percent of the current repair depart-ment employees transferred from the parts depart-ment.7However, there was no evidence in therecord of temporary transfers or interchange be-tween the parts and repair departments; and, inthese circumstances, we find that the existence ofpermanent transfers alone does not establish suffi-cient community of interest to warrant a findingthat only a PDC-wide unit is appropriate. Similar-ly, although the record supports the Regional Di-rector's findings that certain jobs in the repair de-partment are similar to jobs in the parts depart-ment, and that repair and parts department employ-ees have some on-the-job contacts with each other,these factors do not establish that the unit request-ed by Petitioner is inappropriate.e Petitioner offered testimony by employee Lee Pledger that employ-ees who transferred from the parts department to the repair departmentcould not transfer their seniority from one department to another, andthus any employee who transferred had to go to the bottom of the repairdepartment's seniority list. Creagh testified that he had no knowledge ofanyone ever having lost seniority when transferring from parts to repairThe Regional Director did not discuss either l'ledgers or Creagh's lesti-mony on this issue in his decision659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board held recently in Montgomery Ward &Co., Inc., 230 NLRB 366 (1977), that similar intra-warehouse contact between employees of separatedepartments does not, standing alone, require inclu-sion of repair department employees in a unit ofparts storage or warehouse employees. Thus, inMontgomery Ward, the Board affirmed the Region-al Director's unit finding of a separate unit of thewarehouse employees, excluding employees of therepair and drapery departments. There, as in the in-stant case, employees of the repair and warehousedepartments engaged in the "routine movement ofmerchandise within the facility." The Board con-cluded, in agreement with the Regional Director,that such movement of merchandise from ship-ping/receiving to the repair department constitutedminimal contact between the two departments.Similarly, in the instant case the minimal contactsbetween the parts department and the repair de-partment employees do not require their inclusionin a single unit. lWe recognize that the unit inwhich the Regional Director directed an electionmay be appropriate for purposes of collective bar-gaining. However, it is well settled that an electionneed not be held in the most appropriate unit, butonly in an appropriate unit.8Having found that aunit limited to employees of the parts department isappropriate, we need not and do not pass onwhether a unit including repair department em-ployees is also appropriate.In summary, we conclude that a unit of employ-ees at the Employer's Southern Territorial PartsDistribution Center, excluding repair departmentemployees, is appropriate for purposes of collectivebargaining. In reaching this conclusion, we rely es-pecially on the fact that the two departments areseparately supervised and treated for many pur-poses as separate entities; the different work loca-N The National Cash Register Company, 166 NLRB 173, 174 (1967).tion of employees in the repair department; thelack of interchange or temporary tranfers; thehigher skills possessed by repairmen; the separatefacilities used by the repair department employees;and the different working hours and lunch periodsof the two groups.Accordingly, we find the following unit appro-priate for collective-bargaining purposes within themeaning of Section 9(b) of the Act:All employees of the Employer's SouthernTerritorial Parts Distribution Center, includingmerchandise control clerks, customer serviceemployees, inventory data entry employees,mechanized inventory control clerks, auditclerks, shipping and receiving clericals, ship-pers, receivers, warehousemen, order fillers,and the switchboard operator/receptionist, butexcluding the employees of the repair depart-ment, confidential personnel department em-ployees, confidential executive secretaries, andguards and supervisors as defined in the Act.DIRECTION9It is hereby directed that the Regional Directorfor Region 10 shall open and count only the ballotscast by the parts department employees in the elec-tion conducted in this proceeding on November 1,1979, and issue a tally of ballots thereon. Thereaf-ter, the provisions of Section 102.69 of the Board'sRules and Regulations, Series 8, as amended, shallbe applicable.9 We have been administratively advised that an election was conduct-ed among the unit found appropriate by the Regional Director on No-vember I. 1979. We have been further advised that the ballots from theelection were impounded, with the ballots for the employees of the repairdepartment being separated from those of the parts department employ-ees. Accordingly, there is no need to direct an election herein, and weshall therefore direct that the ballots of the employees in the unit foundappropriate be opened and counted.660